Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a method of screening an agent for treating amyotrophic lateral sclerosis (ALS), classified in CPC C12N 5/0622; C12N 5/0619; C12N 2502/081; C12N 2502/086; C12N 2503/02; G01N 2510/00; G01N 2500/10.
II.	Claims 10-17, drawn to a method of treating or preventing the progression of ALS in a subject, classified in CPC A61K 35/30; A61K 35/12; G01N 2800/28.
	III. Claim 18, drawn to a use of a cell population of human progenitor astrocytes for the manufacture of a medicament, classified in CPC A61K 35/30.

3.		The inventions are distinct, each from the other because of the following reasons:
4.		Inventions I, II and III, are directed to related processes. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, inventions I, II and III, are directed to in-vitro or in vivo methods that are distinct both physically and functionally, use different starting materials, follow different procedure and evaluation protocols, have distinct end-points and are not required one for the other. Invention I recites an in vitro method of screening an agent for 

5.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

6.		In response to this requirement, applicants must elect one from Groups I-III, 
for consideration. Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the 
currently named inventors is no longer an inventor of at least one claim remaining in the 
application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 
1.48(b) and by the required under 37 C.F.R. 1.17(I).


Advisory Information
		
8.		Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm 9.00 a.m. to 5.00 p.m. (Eastern standard time).

10.	Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/A. D./
Examiner, Art Unit 1649
2 March 2021


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644